DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); 
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); 
In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); 
In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); 
In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 – 10 and 13 – 15 of U.S. Patent No. 11,036,342 in view of Lee et al. (US 2018/0095566). 

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 11,036,342
A touch display device comprising: 
a substrate including a first portion, a second portion, and a third portion; 
a display driving layer disposed on the substrate and including a cathode layer and an encapsulation layer disposed on the cathode layer; 
and a plurality of touch sensors including a first touch sensor, a second touch sensor, and a third touch sensor; wherein 
the first portion, the second portion, and the third portion are different in size from one another, wherein 
the first touch sensor corresponds to the first portion, the second touch sensor corresponds to the second portion, and the third touch sensor corresponds to the third portion, wherein 
a first area in which the first touch sensor overlaps at least a portion of the display driving layer, a second area in which the second touch sensor overlaps at least a portion of the display driving layer, and a third area in which the third touch sensor overlaps at least a portion of the display driving layer are different from each other, and wherein 
the first portion comprises four corners, in each of which the first touch sensor having a rounded edge is disposed.
A touch display device comprising: 
a display panel including a display driving electrode; 




and a touch sensor including a first portion, a second portion, and a third portion, wherein 

the first portion, the second portion, and the third portion are different in size from one another, and wherein 
a first area in which the first portion of the touch sensor overlaps the display driving electrode, a second area in which the second portion of the touch sensor overlaps the display driving electrode, and a third area in which the third portion of the touch sensor overlaps the display driving electrode are different in size from one another, wherein 
the touch sensor comprises a plurality of touch electrodes, the plurality of touch electrodes comprising a first touch electrode located in a corner area of the touch sensor, a second touch electrode located in an edge area of the touch sensor, and a third touch electrode located in an inner area of the touch sensor, and wherein 
the corner area comprises four corners, in each of which the first touch electrode having a rounded edge is disposed.
Claim 1 of U.S. Patent No. 11,036,342 differs from that of claim 1 of Instant Application in that it fails to disclose the device comprising a substrate including a first portion, a second portion, and a third portion; a display driving layer disposed on the substrate and including a cathode layer and an encapsulation layer disposed on the cathode layer.
In the same filed of endeavor, Lee discloses a touch display device comprising:  a substrate (substrate 111 of fig. 4) including a first portion, a second portion, and a third portion (as shown in fig. 2, touch sensor electrodes positioned over substrate in the corner, at the edge and in the center of the device); a display driving layer disposed on the substrate and including a cathode layer (layer 126 of fig. 4) and an encapsulation layer (encapsulation layer 140 of fig. 4) disposed on the cathode layer (layer 126 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 11,036,342 and the teachings of Lee, such that a substrate with cathode electrode and the encapsulation layer was provided as disclosed by Lee, with motivation to provide an organic light emitting display device with a touch sensor to simplify a manufacturing process and reduce manufacturing costs (Lee [0006].) 


	
Claim 2 of Instant Application is similarly rejected over claim 2 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 3 of Instant Application is similarly rejected over claim 3 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 4 of Instant Application is similarly rejected over claim 5 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 5 of Instant Application is similarly rejected over claim 6 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 6 of Instant Application is similarly rejected over claim 7 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 7 of Instant Application is similarly rejected over claim 8 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 8 of Instant Application is similarly rejected over claim 9 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 9 of Instant Application is similarly rejected over claim 10 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 10 of Instant Application is similarly rejected over claim 13 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 11 of Instant Application is similarly rejected over claim 14 of U.S. Patent No. 11,036,342 in view of Lee.
Claim 12 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,036,342 in view of Lee.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623